           Case 1:19-cr-00784-GHW Document 42 Filed 02/09/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/9/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :              1:19-cr-784-GHW
                                                               :
 JORGE CASTILLO,                                               :                  ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         As stated on the record during the February 9, 2021 conference, the jury trial in this matter is

rescheduled to April 26, 2021 at 9:00 a.m. Unless otherwise ordered, the trial will take place in

Courtroom 23B of the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

         The final pretrial conference in this matter will remain on March 12, 2021 at 1:00 p.m.

Defendant’s proposed voir dire questions are due no later than March 4, 2021. The parties are

directed to jointly submit (1) a proposed brief description of the case, to be read to the venire and

(2) a brief, mutually acceptable overview of the applicable law, to be read to the jury as part of the

Court’s initial instructions prior to opening statements, by no later than March 4, 2021. If the

parties are unable to agree on the language of such a short overview, they are directed to notify the

Court of that fact by the same date.

         Defendant’s proposed verdict forms and requests to charge are due no later than April 2,

2021.

         SO ORDERED.

Dated: February 9, 2021
                                                                   ____________________________
                                                                          Gregory H. Woods
                                                                      United States District Judge
